Citation Nr: 1232660	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-04 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for pectus excavatum.

2.  Entitlement to service connection for scoliosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1998 to January 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision of the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran was scheduled for a Board Hearing for October 13, 2010 at the VA Central Office in Washington, D.C.  The Veteran failed to appear for the scheduled hearing and no good cause was given for such failure to appeal.  38 C.F.R. § 20.702(d).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board has determined that additional development is required prior to adjudicating the Veteran's claims for service connection for pectus excavatum and scoliosis.

These issues were previously remanded by the Board in November 2010.  In 
that remand, the Board requested that the Veteran be scheduled for a new VA examination.  The Board noted that there was some question as to whether 
the Veteran's claimed pectus excavatum and scoliosis were congenital or developmental defects, and therefore not diseases or injuries for VA compensation purposes, versus diseases of a congenital, developmental or familial origin.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  In that remand, the Veteran was also reminded that the provisions of 38 C.F.R. § 3.655 (2011) provided that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.   

The claims file demonstrates that, following remand, the Veteran failed to report to a number of scheduled examinations.  In an August 2012 letter to the undersigned Veterans Law Judge, the Veteran explained, in part, that the AMC scheduled him for examinations but that at that time he had recently begun a new job and could not attend a VA examination.  The Board will accept the Veteran's explanation as good cause for missing an examination this time.  The Board reminds the Veteran, however, that corresponding to VA's duty to assist him is a duty on his part to cooperate with VA in developing a claim, and that if he again fails to report, the Board will likely not be inclined to again reschedule an examination simply because the timing of the examination is inconvenient for work.  38 C.F.R. § 3.655; see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  

Thus, the Veteran is to be scheduled for a VA examination and notified by mail of the location, date and time of that examination.  A copy of that notification letter should be included in the claims file.  Should the Veteran fail to attend his examination, the VA examiner should still review the claims file and answer the questions set forth in the instructions below based upon the evidence in the Veteran's claims file.

As noted in the prior remand, the Veteran asserts that pectus excavatum and scoliosis were first diagnosed during service and are a result of his military service.  The RO has denied this claim stating that both conditions are congenital and pre-existed service. 

The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  A defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90 (1990).  A disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.  Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Id.  Such a disease, by its very nature, preexists a claimant's military service, and typically, entitlement to service connection turns on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  Id.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him pectus excavatum or scoliosis.  After securing the necessary release, the RO/AMC should obtain any relevant records identified by the Veteran that are not duplicates of those already contained in the claims file.  

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the nature of pectus excavatum and scoliosis, and to obtain an opinion as to whether such is possibly related to service.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to the following questions.  If the Veteran fails to report to his scheduled examination, the VA examiner should answer the questions listed below based upon the evidence of record. 

(a) Are the Veteran's pectus excavatum and/or scoliosis congenital in nature?  
(b) If so, is the condition considered a congenital defect (a structural or inherent abnormality or condition which is more or less stationary in nature) or considered a congenital disease (as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown).  For each condition, please specify whether it is a defect or whether it is a disease.
(c) If the pectus excavatum and/or scoliosis are congenital in nature, was either permanently worsened beyond normal progression by service?  
(d) Please provide the medical basis for the conclusions reached.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


